Citation Nr: 1759177	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO. 14-07 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for status post surgical repair of right pectoralis major tendon rupture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record reflects that the Veteran requested a hearing before a Veterans Law Judge at the RO; however in a March 2015 correspondence, the Veteran, through his representative, withdrew his request for a hearing.

In September 2015, the Board remanded the claim for additional development, and it has since returned to the Board for further appellate consideration.


FINDING OF FACT

The Veteran's right pectoralis major tendon disability is manifested by debridement, post surgical scars, weakness, pain, lack of coordination, lack of strength, significant loss of muscle substance, and muscle atrophy, but it is not manifested by intermuscular binding and scarring, extensive debridement, prolonged infection, ragged, depressed and adherent scars indicating wide damage to muscle groups, soft flabby muscles in the wound area, or muscles that swell and harden abnormally in contraction.


CONCLUSION OF LAW

The criteria for a 30 percent rating, but no higher, for status post surgical repair of right pectoralis major tendon rupture have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code (DC) 5201, 4.73, DC 5303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify 

Neither the Veteran nor his representative has raised any issues with the duty to notify. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

As to the duty to assist, the Veteran has raised an issue. For example, in March 2011, VA received a notice of disagreement (NOD) from the Veteran, stating that he believed the November 2010 examination was inadequate because it was too short in duration and the examiner did not thoroughly examine the Veteran. The Board finds that the November 2010 VA examination was adequate, as it included a review of the Veteran's claims file, detailed clinical findings, a thorough discussion of the Veteran's symptoms, and a well-reasoned rationale.

As noted above in the Introduction, in September 2015, the Board remanded the right pectoralis major tendon disability increased rating issue to the AOJ for additional development. The Veteran subsequently received VA examinations. Under the circumstances, the Board finds that there has been substantial compliance with its remand. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

II. Increased Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id. 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination. 38 C.F.R. § 4.69. As noted in the Veteran's records, the Veteran is right-hand dominant; thus, his service-connected right pectoralis major tendon disability involves his major extremity.

The Veteran was granted service connection for status post surgical repair of the right pectoralis major tendon rupture in a July 29, 2002 rating decision and assigned a noncompensable rating effective May 2, 2002. In a September 30, 2009 rating decision, the Veteran's rating was increased to 20 percent, effective April 18, 2007. On September 20, 2010, the Veteran filed a claim for an increased rating.

The Veteran has received several periods of a temporary rating of 100 percent for convalescence; however, those ratings are not on appeal before the Board as they represent a grant of the maximum available schedular rating. Therefore, these temporary total ratings will not be discussed in addressing entitlement to a higher rating during the appeal period.

The Veteran's service-connected disability is rated under DC 5201-5303 for his disability. Diagnostic Code 5201 provides the rating for limitation of motion for the shoulder. For the minor extremity, Code 5201 provides that limitation of the arm midway between side and shoulder level warrants a 30 percent rating. A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side. 38 C.F.R. § 4.71a.

Normal forward elevation, or flexion, of the arm is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I.

Muscle Group III (which falls under DC 5303)encompasses intrinsic muscles of the shoulder girdle, specifically the pectoralis major I (clavicular) and deltoid, the functions of which include elevation of the arm to shoulder level and working with certain Group II muscles to swing the arm forwards and backwards. 38 C.F.R. § 4.73, DC 5303. For a Muscle Group III injury in a dominant limb, a 0 percent rating is appropriate for slight impairment. Id. A 20 percent rating is appropriate for moderate impairment. Id. A 30 percent rating is appropriate for moderately severe impairment. Id. A 40 percent rating is appropriate for severe impairment. Id.

After a careful review of the evidence of record, the Board finds that the supports the award of entitlement to a rating of 30 percent for a status post surgical repair of right pectoralis major tendon rupture, but that the preponderance of the evidence is against an evaluation in excess of 30 percent. The reasons follow.

The type of injury associated with a "moderately severe" muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

Here, evidence of debridement is shown on the October 2015 VA examination report, as the examiner reported a surgery to address "decompression, repair and debridement." In the November 2010 examination, the examiner noted a slight sag of the right breast tissue. The Veteran has continuously complained of weakness, fatigue, pain, loss of coordination, and loss of power. The Veteran's examinations have found a 50 percent loss of muscle substance, as well as atrophy of the muscles on the right side, in comparison to the left. Diagnostic results from the October 2015 VA examination showed a small metallic density in the right shoulder. The Veteran's medical record indicates several surgeries after service to correct his disability. The Veteran is shown to have numerous surgical scars relating to his injury. Additionally, the Veteran has reported difficulty in continuing with his work requirements in construction in light of his disability. Therefore, the Veteran's symptoms and diagnostic results closely correspond to the criteria for a moderately severe muscle disability.

Based on the aforementioned, the Board finds that a 30 percent rating is in order for the Veteran's service-connected status post surgical repair of right pectoralis major tendon rupture based on moderately severe impairment of each of Muscle Group III. 38 C.F.R. § 4.73, DC 5303.

A "severe" muscle disability is a type of injury caused by a through and through or deep penetrating wound due to high-velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. History includes service department records or other evidence showing hospitalization for a prolonged period for treatment of wound, a record of consistent complaints of cardinal signs and symptoms of muscle disability, as defined by 38 C.F.R. § 4.56(c), which are worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function. 38 C.F.R. § 4.56.

The Board finds that a rating in excess of 30 percent for the Veteran's right pectoralis major tendon disability is not warranted. In so finding, the Board has taken into consideration the Veteran's contention that because he suffers from pain and a reduced ability to perform work, he should be compensated for a severe muscle disability. However, the Board finds that although these symptoms do connote a serious disability, they are contemplated by the 30 percent rating for a moderately severe muscle disability. Specifically, such findings indicate a loss of muscle substance, atrophy, weakness, pain, fatigue, loss of coordination, and loss of power, as is indicated by both the moderately severe and severe ratings, but generally, the Veteran's remaining symptoms do not reach the level of severity contemplated by the severe rating. The preponderance of the evidence does not support, nor has the Veteran alleged, that his symptoms are manifested by intermuscular binding and scarring; extensive debridement; prolonged infection; ragged, depressed and adherent scars indicating wide damage to muscle groups; soft flabby muscles in the wound area; or that the Veteran's muscles swell and harden abnormally in contraction. Moreover, the history of the Veteran's muscle disability, which is a factor that is taken into consideration in the rating schedule, does not demonstrate prolonged hospitalization or treatment in service. 

When reviewing the evidence of record, the Board finds that even when taking into account the Veteran's atrophy and loss of muscle bulk on the right side, these symptoms are more closely contemplated by the moderately severe disability under the rating schedule.

As to consideration of whether the Veteran would be entitled to an evaluation in excess of 30 percent under DC 5201 for limitation of motion of the shoulder, the November 3, 2010 VA examination and an orthopedic surgery note from June 7, 2012 from the VA Joint Ambulatory Care Center demonstrated that the Veteran's right shoulder abduction was limited to 90 degrees. Accordingly, the Veteran would not be entitled to a higher rating under DC 5201, as the preponderance of the evidence shows that the Veteran's right shoulder abduction is limited to, at worst, 90 degrees. Under DC 5201, a rating of 40 percent is contemplates limitation of arm motion at 25 degrees from the side, which the Veteran does not have. Thus, this DC does not provide a basis to award the Veteran a rating higher than 30 percent.  



ORDER

Entitlement to a rating of 30 percent, but no higher, for status post surgical repair of right pectoralis major tendon rupture is granted.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


